Title: From George Washington to Robert R. Livingston, 18 July 1777
From: Washington, George
To: Livingston, Robert R.

 

Dr sir
Camp at the Clove [N.Y.] July 18th 1777.

Your Letter of the 16th Inst., I received to day. Tho I am & shall always be happy in your Favors, I feel with you but too sensibly, the cause giving rise to our present intercourse. But we must look forward to more fortunate events—The Evacuation of our posts on the Lake has taken place, and cannot be recalled.
Agreable to the Idea you have so obligingly hinted to me, I have written to the Brigrs in the Western parts of Massachusets & New Hampshire States, urging them by every motive of prudence and a regard to their own security, to step forth at this critical & interesting conjuncture with such aids as may be in their power to give for repelling our common Enemy. I should hope from the apparent necessity there is for succour at this time, that they will not be backward in affording all the means they possess for checking Mr Burgoyn’s progress. The General interest of America requires their exertions and their own preservation demands them in a peculiar manner. Knowing Genl Arnold to be an Officer of Judgement—bravery & Enterprize, (at the same time well acquainted with the Country), I have prevailed on him to repair to the Northern Department to assist in the Opposition. Under his more immediate command, I trust, the Militia who come out, will render important services.
The Letter for the Brigadrs, I have taken the liberty to trouble you with and must request that after sealing, you will direct and forward it to the One most contiguous with a requisition, that it may be sent to the nearest in the Other State from whence the aid is sollicited. I would not have imposed this difficulty upon you, had I known where and to whom to transmit the Letter. This, I am persuaded, & the urgency of the occasion, will be considered a sufficient apology. I am Dr Sir with great esteem & respect Yr Most Obedt servt

Go: Washington

